DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the interview conducted July 14, 2022 (the “Interview”) and the response received July 25, 2022 (the “Response”).  
In response to the Interview and the Response, the previous (1) non-compliance for receiving the benefit of an earlier filing date; (2) objection to the Specification under 37 C.F.R. § 1.75(d)(1); (3) objection to claims 1–10 under 37 C.F.R. § 1.71(a); (4) rejection of claims 1, 5, 7–9, 11, 12, 15, 16, 18, and 19 on the ground of non-statutory double patenting; (5) rejection of claims 1–10 under 35 U.S.C. § 112(b); and (6) rejection of claims 1–10, 16, 18, and 20 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 11–30 are pending.  

Allowable Subject Matter
Claim 11–30 allowed.
Regarding claim 11, while Li (US 7,712,015 B1; filed Mar. 24, 2006) teaches extracting a transport layer payload (fig. 2, item 202; “Providing checksums for data segments encapsulated within transport layer data payloads provides a significantly more efficient way to transmit data, particularly when large packet sizes are defined at the transport layer (i.e., because more data segments may be encapsulated within larger transport packets).” at 2:55–60) from a packet (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200); 
See et al. (US 7,555,562 B2; filed Dec. 1, 2005)(the ‘562 Patent) teaches a duplicate packet (“duplicating the packet” at 3:61–4:5); and
Garman et al. (US 10,248,404, B2; filed Apr. 1, 2016) teaches updating (“performance metrics monitored during deployment of the update may be modified based on this analysis” at 4:42–44) a dropped packet rate (“Performance metrics are described in more detail above with reference to FIG. 1, but may include, by way of non-limiting example, response time (e.g., latency), response success or failure rate (e.g., dropped packets, ping failures, reported error rate, etc.)” at 16:26–30) of a network device (“. . . for a given computing device” at 16:32),
the prior art of record does not teach wherein the extracting the transport layer payload from the duplicate packet occurs at an interval and the interval varies based, at least in part, on the dropped packet rate.
Regarding claim 16, while Li teaches 
determine whether a transport layer payload (fig. 2, item 202; “Providing checksums for data segments encapsulated within transport layer data payloads provides a significantly more efficient way to transmit data, particularly when large packet sizes are defined at the transport layer (i.e., because more data segments may be encapsulated within larger transport packets).” at 2:55–60; fig. 4, item 401) of the packet fails a checksum validation (fig. 2, item 402; “Error detection is performed at Block 402 by calculating checksums for each of the independent data segments and comparing the calculated checksums to the checksums transmitted with the data segments.” at 3:9–13) for the transport layer payload; and for each determined failed checksum validation, update the corrupted segments by discarding the corrupted segments and retransmitting (fig. 4, item 404; 3:16–18);
Garman teaches updating (“performance metrics monitored during deployment of the update may be modified based on this analysis” at 4:42–44) a packet loss rate metric (“Performance metrics are described in more detail above with reference to FIG. 1, but may include, by way of non-limiting example, response time (e.g., latency), response success or failure rate (e.g., dropped packets, ping failures, reported error rate, etc.)” at 16:26–30) accessed by one or more network management systems (fig. 1, item 102; 16:17–33); and
Annamalaisami et al. (US 8,843,645 B2; filed June 24, 2010) teaches IPv4 packets (48:27–49:10),
the prior art of record does not teach for each determined failed checksum validation, update an Internet Protocol version 4 (IPv4) packet loss rate metric accessed by one or more network management systems; and throttling future Internet Protocol version 6 (IPv6) packets from a source based on the IPv4 packet loss rate metric.
Regarding claim 19, Li teaches sampling a received set of packets (“UDP packet (commonly referred to as a UDP ‘datagram’)” at 2:5–6; fig. 2, UDP datagram item 200) at a sampling rate (frames and Kbps rates at 3:19–32; “GSM-AMR audio frames are individually assigned checksums and encapsulated within UDP datagrams” at 3:19–21),
the prior art of record does not teach wherein a network service application is configured to determine an estimated IPv6 error rate based, at least in part, on the sampling rate.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449